Case: 12-1651      Document: 6     Page: 1   Filed: 09/25/2012




           NOTE: This order is nonprecedential.

  Wntteb ~tate5 ({ourt of ~peaI5
      for tbe jfeberaI ({treutt

                        SIBU, LLC,
                     Plaintiff-Appellant,
                              v.
                     BUBBLES, INC,
                    Defendant-Appellee.


                         2012-1651


   Appeal from the United States District Court for the
District of Utah in case no. 12-CV-0187, Judge Dale A.
Kimball.
                         ORDER
   The court considers whether this appeal should be
dismissed or transferred.
     SIBU, LLC appeals from a judgment of the United
States District Court for the District of Utah in a trade-
mark infringement action. This court is a court of limited
jurisdiction. 28 U.S.C. § 1295. Based upon our review, it
does not appear that the district court's jurisdiction arose
in whole or in part under the laws governing this court's
appellate jurisdiction
    Accordingly,
    IT Is ORDERED THAT:
Case: 12-1651      Document: 6     Page: 2    Filed: 09/25/2012




SIBD, LCC V. BUBBLES, INC.                                       2


    (1) The parties are directed to respond within 21 days
from the date of filing of this order concerning whether
this appeal should be transferred to the V nited States
Court of Appeals for the Tenth Circuit pursuant to 28
V.S.C. § 1631.
      (2) The briefing scheduled is stayed.
                                 FOR THE COURT


         SEP 25 2012             /s/ Jan Horbaly
           Date                  Jan Horbaly
                                 Clerk


cc: David R. Parkinson, Esq.
    Kathleen E. McDonald, Esq.
                                               .s.eautSL~FOR
                                              U THE FEDERAL CIRCUIT
s26
                                                   SEP 25 2Ull
                                                      JANHORBALY
                                                         ClERK